DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-2, 4-10, 12-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A method for processing an ultrasound image, the method comprising: receiving a data cube via sensors; transforming the received data cube into focus data through beam focusing; and outputting inphase data and quadrature phase data for the focus data using a neural network corresponding to signal adder and Hilbert transform functions, wherein the neural network performs interpolation independently of a sampling pattern to output the inphase data and the quadrature phase data for reconstructing a high-quality ultrasound image.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A method for processing an ultrasound image, the method comprising: receiving a data cube via sensors; transforming the received data cube into focus data through beam focusing; adding signals of the transformed focus data; and outputting inphase data and quadrature phase data for focus data of the added signal using a neural network corresponding to a Hilbert transform function, wherein the neural network performs interpolation independently of a sampling pattern to output the inphase data and the quadrature phase data for reconstructing a high-quality ultrasound image.” (Emphasis added – Prior art of record fails to teach the underlined portion.)

“An apparatus for processing an ultrasound image, the apparatus comprising: a reception unit configured to receive a data cube via sensors; a transform unit configured to transform the received data cube into focus data through beam focusing; and an output unit configured to output inphase data and quadrature phase data for the focus data using a neural network corresponding to signal adder and Hilbert transform functions, wherein the neural network performs interpolation independently of a sampling pattern to output the inphase data and the quadrature phase data for reconstructing a high-quality ultrasound image.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 13, 2022